         Case 1:18-cv-06427-JPO Document 44 Filed 12/14/18 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


   STATE OF NEW YORK,
   STATE OF CONNECTICUT,
   STATE OF MARYLAND, and STATE OF
   NEW JERSEY,
                                                        Civil Action No. 1:18-cv-06427 (JPO)
                          Plaintiffs,

                          v.

   STEVEN MNUCHIN, in his official capacity
   as Secretary of the United States Department
   of Treasury; the UNITED STATES
   DEPARTMENT OF THE TREASURY;
   CHARLES P. RETTIG, in his official capacity
   as Commissioner of the United States Internal
   Revenue Service; the UNITED STATES
   INTERNAL REVENUE SERVICE; and the
   UNITED STATES OF AMERICA,

                          Defendants.


                            NOTICE OF PLAINTIFFS’
                     CROSS-MOTION FOR SUMMARY JUDGMENT

       PLEASE TAKE NOTICE that upon the accompanying memorandum of law; Declaration

of Owen T. Conroy and exhibits attached thereto; Plaintiffs’ Statement of Material Facts Pursuant

to Local Civil Rule 56.1, and all prior pleadings and proceedings herein, Plaintiffs State of New

York, State of Connecticut, State of Maryland, and State of New Jersey, by their attorneys, will

move this Court before the Honorable J. Paul Oetken, United States District Judge, at the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York, 10007, at a time and

date to be set by the Court, for an order pursuant to Federal Rule of Civil Procedure 56 granting

summary judgment for Plaintiffs on all claims, declaring that the provision of the 2017 Tax Act

imposing a $10,000 cap on the SALT deduction, Pub. L. No. 115-97, § 11042, is unauthorized by
          Case 1:18-cv-06427-JPO Document 44 Filed 12/14/18 Page 2 of 3



and contrary to the Constitution of the United States, enjoining Defendants from enforcing the new

cap on the SALT deduction, and awarding such other and further relief as this Court may deem

just and proper.

 Dated: New York, New York                        STATE OF NEW YORK
        December 14, 2018                             BARBARA D. UNDERWOOD
                                                      Attorney General

                                                  By:. /s/ Owen T. Conroy       .
                                                      Owen T. Conroy
                                                       Assistant Attorney General
                                                       owen.conroy@ag.ny.gov
                                                      Caroline A. Olsen
                                                       Assistant Solicitor General
                                                       caroline.olsen@ag.ny.gov
                                                      Steven C. Wu
                                                       Deputy Solicitor General
                                                       steven.wu@ag.ny.gov
                                                      Eric Haren
                                                       Special Counsel
                                                       eric.haren@ag.ny.gov
                                                      Justin Wagner
                                                       Assistant Attorney General
                                                       justin.wagner@ag.ny.gov
                                                      New York Office of the Attorney General
                                                      28 Liberty Street, 23rd Floor
                                                      New York, New York 10005
                                                      212-416-6184 (tel.)
                                                      212-416-8962 (fax)
                                                      Attorneys for Plaintiff
                                                      State of New York

(Signature block continues on next page)
         Case 1:18-cv-06427-JPO Document 44 Filed 12/14/18 Page 3 of 3



STATE OF CONNECTICUT                            STATE OF MARYLAND
     GEORGE JEPSEN                                 BRIAN E. FROSH
     Attorney General                              Attorney General

By:. /s/ Mark F. Kohler       .                By:. /s/ Sarah W. Rice        .
    Mark F. Kohler*                                Sarah W. Rice*
     Assistant Attorney General                     Assistant Attorney General
     mark.kohler@ct.gov                             SRice@oag.state.md.us
    Michael K. Skold*                              Maryland Office of the Attorney General
     Assistant Attorney General                     Civil Division
     michael.skold@ct.gov                          200 St. Paul Place, 20th Floor
    Connecticut Office of the Attorney General     Baltimore, Maryland 21202
    55 Elm Street, P.O. Box 120                    410-576-7847 (tel.)
    Hartford, Connecticut 06141                    410-576-6955 (fax)
    860-808-5020 (tel.)
    860-808-5347 (fax)
    Attorneys for Plaintiff                       Attorney for Plaintiff
    State of Connecticut                          State of Maryland


STATE OF NEW JERSEY
     GURBIR S. GREWAL
     Attorney General

By:. /s/ Jeremy M. Feigenbaum         .
    Jeremy M. Feigenbaum*
     Assistant Attorney General
     jeremy.feigenbaum@njoag.gov
    New Jersey Office of the Attorney General
    Richard J. Hughes Justice Complex
    25 Market Street, 8th Floor, West Wing
    Trenton, New Jersey 08625
    609-292-4925 (tel.)
    609-777-4015 (fax)
    Attorney for Plaintiff
    State of New Jersey


*Admitted pro hac vice.
